Case 2:19-cr-00008-P.]P Document 130 Filed 01/18/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERlCA

v. Criminal No. l9-8

HAROLD NOVICK

RECEIPT FOR LOCAL CRIMINAL RULE l6.l l\/IATERIAL

The following materials are provided to you pursuant to Rule 16 of the Local Rules of Court for
the United States District Court for the Western District of Pennsylvania. Please consider this the
request of the United States for the disclosure of the materials and items that should be disclosed
to the United States under Federal Rule of Criminal Procedure l6 and any other applicable
reciprocal disclosure rule.

l. Relevant written or recorded statements or confessions of the defendant Specify:

(A) transcripts of intercepted wiretap/Title Ill communications over five telephones and inside one
vehicle `

2. Grand Jury testimony of the defendant, if any, not included
3. l Defendant's prior criminal record, if any, included.
4. At a time convenient to all parties, the attorney for the defendant will be permitted

to review and/or copy all tangible objects, books, papers, documents, buildings, or
places that are in the possession, custody, or control of the United States and (a) are
material to preparation of the defendant's defense, (b) are intended for use by the
United States as evidence in its case-in-chief at trial, or (c) were obtained from or
belong to the defendant

(A) Please contact the assigned prosecutor to discuss copying and/or reviewing any item or data
that is referenced in the material that is being provided with this receipt, including (l) the
wiretap/Title III audio and video recordings over five telephones and inside one vehicle; (2) the
data on any cell phones and computer/electronic storage devices that were obtained during the
investigation; (3) the vehicle tracking device, pen register, telephone physical location, and
telephone toll data that was obtained during the/investigation; (4) the surveillance video footage
and photos that were obtained during the investigation; (5) the bank, wire transfer, and business
records that were obtained during the investigation; and (6) the prison records and recordings that
were obtained during the investigation

5. Reports of relevant physical or mental examinations and scientific tests. Specify:

 

 

, x Case 2:19-cr-00008-P.]P Document 130 Filed 01/18/19 Page 2 of 2

(A) lab reports on controlled substances that were obtained during the investigation

6. As set forth in applicable case authority, counsel for the United States recognizes
his/her obligation to seek all evidence favorable to the defendant that is known to
the others acting on behalf of the United States in this case, and will timely disclose
known, material, favorable evidence in a manner that accords due process to the
defendant The following exculpatory material is being disclosed at this time:

7. Additional documents provided:

(A) wiretap/Title Ill, search/seizure warrant, telephone physical location data, pen register, vehicle
tracking device applications and orders

Respectfully submitted,

SCOTT W. BRADY
UNITED STATES ATTORNEY

S/ Craig W. Haller
Assistant U.S. Attorney

l-l6-l9
Date

 

Receipt ackno le ged by:

 

Counsel for defendanty

j/-/7~/€

Date /

 

 

